 
 
I 
111th CONGRESS
2d Session
H. R. 4885 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2010 
Mrs. Maloney introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To protect the civil rights of victims of gender-motivated violence and to promote public safety, health, and regulate activities affecting interstate commerce by creating employer liability for negligent conduct that results in an individual’s committing a gender-motivated crime of violence against another individual on premises controlled by the employer, and for other purposes. 
 
 
1.Negligently allowing gender-motivated violenceAn employer—
(1)whose business is in or affects interstate or foreign commerce; and
(2)whose negligent conduct results in a person’s (including a person who acts under color of statute, ordinance, regulation, custom, or usage of any State) committing a crime of violence motivated by gender against another person on premises under the control of the employer;shall be liable to the party injured, in an action for the recovery of compensatory and punitive damages, injunctive and declaratory relief, and such other relief as a court may deem appropriate.
2.DefinitionsAs used in this Act—
(1)the term crime of violence motivated by gender means a crime of violence committed because of gender or on the basis of gender; and
(2)the term crime of violence—
(A)means an act or series of acts that would constitute a crime, for which imprisonment of more than one year may be imposed, against the person of another if that crime is a crime of violence as defined in section 16 of title 18, United States Code; and
(B)includes any conduct that would constitute a crime described in subparagraph (A) but for the relationship between the person engaging in that conduct and the individual against whom such conduct is directed.
3.Limitation and procedure
(a)LimitationNothing in this Act entitles a person to a cause of action under section 1 for random acts of violence unrelated to gender or for acts that cannot be demonstrated, by a preponderance of the evidence, to be motivated by gender.
(b)No prior criminal actionNothing in this section requires a prior criminal complaint, prosecution, or conviction to establish the elements of a cause of action under section 1.
(c)Concurrent jurisdictionThe Federal and State courts shall have concurrent jurisdiction over actions brought pursuant to this Act.
4.Materials to assist employersThe Equal Employment Opportunity Commission shall create and provide materials to employers regarding personnel policies and safety standards to assist employers in avoiding liability under this Act. 
 
